United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2400
                                    ___________

Jan E. Eckelstafer,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas
JoAnne B. Barnhart, Commissioner,    *
Social Security Administration,      *    [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: November 6, 2002

                               Filed: November 14, 2002
                                    ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Jan E. Eckelstafer appeals from the final judgment entered in the District Court
for the Eastern District of Arkansas,1 affirming the grant of only a closed period of
disability insurance benefits. For reversal Eckelstafer argues, inter alia, that the
administrative law judge (ALJ) erred in (1) failing to apply the medical-improvement


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
standard, (2) discrediting her, and (3) failing to include all of her limitations in the
hypothetical he posed to the vocational expert (VE). For the reasons discussed
below, we affirm the judgment of the district court.

       In her February 1996 application, Eckelstafer alleged disability since
November 1994 from a back injury, seizures, blackouts, and memory and respiratory
problems. After an administrative hearing, the ALJ found that Eckelstafer was
entitled to a closed period of disability from November 1994 to August 1996, but that
as of August 1996 she could perform the sedentary jobs identified by the VE.

       In Camp v. Heckler, 780 F.2d 721, 721-22 (8th Cir. 1986) (per curiam), this
court rejected the application of the medical-improvement standard in cases such as
this one, where the ALJ determined in one proceeding the fact, extent, and duration
of a claimant’s disability. See Ness v. Sullivan, 904 F.2d 432, 434 & n.4 (8th Cir.
1990). Thus, our task is to determine whether the ALJ’s decision--that Eckelstafer
was capable of performing gainful work as of August 1996--was supported by
substantial evidence on the record as a whole. See id. at 434-35 (substantial evidence
constitutes such relevant evidence as reasonable mind might accept as adequate to
support conclusion; court must consider weight of evidence in record both for and
against conclusion reached). We conclude that it was so supported.

      We also reject Eckelstafer’s challenges to the ALJ’s credibility findings and
hypothetical. The ALJ cited the credibility factors listed in Polaski v. Heckler, 739
F.2d 1320, 1322 (8th Cir. 1984), and then gave multiple valid reasons for finding
Eckelstafer’s testimony credible to the extent it was consistent with her ability to
perform a wide range of sedentary work, see Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000) (where adequately explained and supported, credibility findings are for
ALJ to make). The hypothetical included more limitations than those found by the
Social Security Administration reviewing physicians, it was consistent with the
mental residual-functional-capacity findings of Eckelstafer’s treating psychologist

                                          -2-
and the examination findings of her treating neurosurgeon, and there is no support in
the record for several of the limitations she now claims should have been included.
See Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir. 2001) (hypothetical is sufficient
if it sets forth impairments supported by substantial evidence and accepted as true by
ALJ).

       We decline to address Eckelstafer’s remaining arguments, as they are either
raised for the first time on appeal, see Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir.
2000) (unless manifest injustice would result, argument not articulated to district
court is subject to forfeiture on appeal), or provide no basis for reversal.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-